On the Court’s own motion, appeal, insofar as taken from the March 2016 Supreme Court order and the April 2016 Supreme Court judgment, dismissed, without costs, as untimely (see CPLR 5513 [a]); appeal, insofar as taken from the June 2016 Appellate Division order, dismissed, without costs, upon the ground that such order does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the March 2016 Supreme Court order and the April 2016 Supreme Court judgment, dismissed as untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from the June 2016 Appellate Division order, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.